         Case 4:18-cv-00239-KGB Document 31 Filed 01/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LANDMARK AMERICAN INSURANCE
COMPANY                                                                               PLAINTIFF

v.                                Case No. 4:18-cv-00239-KGB

DOMTAR A.W. LLC;
STEPHEN L. LINDSEY; and
POWER SPECIALISTS ASSOCIATION, INC.                                               DEFENDANTS

                                             ORDER

       Before the Court is plaintiff Landmark American Insurance Company’s (“Landmark”)

motion to dismiss defendant Power Specialists Association, Inc. (“Power Specialists”) pursuant to

stipulation (Dkt. No. 8). In its motion, Landmark requests that the Court dismiss without prejudice

its cause of action against separate defendant Power Specialists pursuant to the stipulation attached

as Exhibit A to Landmark’s motion (Id., Ex. A). For good cause shown, and based upon Power

Specialists’ agreement to be bound by the ruling of the Court in this action as set forth in the

parties’ stipulation, the Court grants the motion (Dkt. No. 8). Power Specialists is hereby

dismissed without prejudice as a defendant from this action. Because separate defendant/cross-

plaintiff Domtar A.W., LLC filed a cross-claim against Power Specialists, the Court does not

dismiss Power Specialists as a cross-defendant in this case (Dkt. Nos. 13, 21).

       So ordered this the 3rd day of January, 2019.



                                                       _____________________________
                                                       Kristine G. Baker
                                                       United States District Judge
